Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-11 and 13-21 are pending with claims 1-11 withdrawn and claims 16-21 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 2/10/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 4/29/2021.
NEW OBJECTIONS
The phrase “hygroscopic material additional to” in Claim 13, line 4 is objected to as it does not make grammatical sense.  Perhaps Applicant meant to state “hygroscopic material in addition to”.
The phrase “comprising of dehydrating” in Claim 15, line 2 is objected to as it does not make grammatical sense.  Perhaps Applicant meant to state “comprising dehydrating”.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a method for reducing caking of a composition…” in Claim 13, lines 1-4 is vague and indefinite as it is unclear what is the basis of comparison for reducing caking.  Is the basis a composition that only includes salt or only a composition but for a particular ingredient or an amount of an ingredient or something else.  If a composition includes a hygroscopic material it appears that caking may be reduced but for the hygroscopic material, however, the claims to do not specify.  The claims do not state the composition reduces caking but rather is directed to a method of reducing caking.
It is further unclear whether the “disodium inosine-5’-monophosphate salt” in Claim 13 is part of the composition or is it used to treat the composition by its addition.  The amended claim states “the composition further comprises at least one hygroscopic material additional to the disodium inosine-5’ -monophosphate salt”.  The first part of the claim appears to state the composition does not include the “disodium inosine-5’-monophosphate salt” but the last part of the claim seems to state the composition does include “disodium inosine-5’-monophosphate salt” by the “additional to” language.
Claim 20 recites the limitation "the hygroscopic material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one hygroscopic material".  
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (EP 1424341).
The claims do not state the composition reduces caking but rather is directed to a method of reducing caking.  No basis of reduction is set forth.
Regarding Claim 13, Uchida (‘341) teaches a method for preparing a composition, the method comprising adding disodium inosine-5’-monophosphate salt to the composition (See paras. 1, 15 and 35 where the salt is subject to overdrying treatment. Where 5 'Sodium inosinoate is the same as disodium inosine-5'-monophosphate, disodium inosinate and Inosine 5'-(disodium phosphate).), the composition further comprises at least one hygroscopic material additional to the disodium inosine-5’ -monophosphate salt (See para. 35 where hygroscopic 5'-GMP2Na is mixed with hygroscopic disodium inosine-5’-monophosphate salt.), however, fails to expressly disclose the composition reduces caking.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Uchida’s (‘341) composition has the same ingredients including disodium inosine-5’-monophosphate salt that it would reduce caking relative to a subjective composition.
Regarding Claim 14, Uchida (‘341) teaches dehydrating the composition at a temperature of at least 70 oC (See paras. 35-40, Examples 4-5 where hot air at 100  oC is supplied to set the crystal temperature at 70  oC.), however, fails to expressly disclose dehydrating for at least 3 minutes.
The dehydrating time of at least 3 minutes is very broad and would cover nearly all effective times for dehydrating.  It would have been obvious to a person having ordinary skill in the art at the time of filing to dehydrate for enough time and at a relative humidity to provide a composition that is effective for its intended use.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 15, Uchida (‘341) teaches the method discussed above, however, fails to expressly teach dehydrating or partially dehydrating the disodium inosine-5’-monophosphate salt in an atmosphere of relative humidity of 2% or below.
The dehydrating condition is very broad and would cover nearly all effective conditions for dehydrating.  It would have been obvious to a person having ordinary skill in the art at the time of filing to dehydrate at the claimed relative humidity to provide a composition that is effective for its intended use.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 17, Uchida (‘341) teaches the method discussed above, however, fails to expressly teach wherein the disodium inosine-5’ monophosphate salt has a formula of (Na2-5’-IMP) x (n H2O), wherein n is 0.0 to 6.5.
With the lower end of the range being n= 0.0, hydrous water is not required.  Uchida (‘341) teaches the hydrates preferably being 3-4 (See para. 15.).  It would have been obvious to a person having ordinary skill in the art since the salts are subject to dehydration the amount of water would approach zero or 3-4 as taught by Uchida (‘341) which are all within the claimed  n is 0-6.5 range.
Regarding Claim 18, Uchida (‘341) teaches wherein the disodium inosine-5’- monophosphate salt is in crystalline form (See para. 15.).
Regarding Claim 19, Uchida (‘341) teaches the method discussed above, however, fails to expressly teach wherein the composition comprises at least 2 wt.% of the disodium inosine-5’-monophosphate salt.
The claimed range is very broad and would cover nearly all effective amounts.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 20, Uchida (‘341) teaches the method discussed above, however, fails to expressly teach wherein the composition comprises at least 10 wt.% of the hygroscopic material.
The claimed range is very broad and would cover nearly all effective amounts.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (KR 950013398).
The claims do not state the composition reduces caking but rather is directed to a method of reducing caking.  No basis of reduction is set forth.
Regarding Claim 13, Kenji (‘398) teaches a method for preparing a composition, the method comprising adding disodium inosine-5’-monophosphate salt to the composition (See Abs., p. 2, para. 3, Example #1 and Claim #1, where 5 'Sodium inosinoate is the same as disodium inosine-5'-monophosphate, disodium inosinate and Inosine 5'-(disodium phosphate), usable in a seasoning.), the composition further comprises at least one hygroscopic material additional to the disodium inosine-5’ -monophosphate salt (See Abs., p. 3, Example 1 and Claim 1, hygroscopic crystalline table salt, yeast extract powder, soy sauce powder and a dehydrated meat powder.) , however, fails to expressly disclose the composition reduces caking.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Kenji’s (‘398) composition has the same ingredients including disodium inosine-5’-monophosphate salt that it would reduce caking relative to a subjective composition.
Regarding Claim 14, Kenji (‘398) teaches dehydrating the composition at a temperature of at least 70 oC (See p. 2, para. 10 where the composition is dehydrated at 60-80 oC.), however, fails to expressly disclose dehydrating for at least 3 minutes.
The dehydrating time of at least 3 minutes is very broad and would cover nearly all effective times for dehydrating.  It would have been obvious to a person having ordinary skill in the art at the time of filing to dehydrate for enough time to provide a composition that is effective for its intended use.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 15, Kenji (‘398) teaches the method discussed above, however, fails to expressly teach dehydrating or partially dehydrating the disodium inosine-5’-monophosphate salt in an atmosphere of relative humidity of 2% or below.
The dehydrating condition is very broad and would cover nearly all effective conditions for dehydrating.  It would have been obvious to a person having ordinary skill in the art at the time of filing to dehydrate at the claimed relative humidity to provide a composition that is effective for its intended use.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 16, Kenji (‘398) teaches wherein the at least one hygroscopic material is crystalline table salt, yeast extract powder, soy sauce powder and a dehydrated meat powder (See Abs.,  p. 3, Example 1 and Claim 1.).
Regarding Claim 17, Kenji (‘398) teaches the method discussed above, however, fails to expressly teach wherein the disodium inosine-5’ monophosphate salt has a formula of (Na2-5’-IMP) x (n H2O), wherein n is 0.0 to 6.5.
With the lower end of the range being n= 0.0, hydrous water is not required.    It would have been obvious to a person having ordinary skill in the art that since the salts are subject to dehydration the amount of water would approach zero as taught by Kenji (‘398) which is within the n is 0-6.5 range.
Regarding Claim 18, Kenji (‘398) teaches wherein the disodium inosine-5’- monophosphate salt is in crystalline form (See Abs., p. 3, Example 1.).
Regarding Claim 19, Kenji (‘398) teaches the method discussed above, however, fails to expressly teach wherein the composition comprises at least 2 wt.% of the disodium inosine-5’-monophosphate salt.
The claimed range is very broad and would cover nearly all effective amounts.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 20, Kenji (‘398) teaches the method discussed above, however, fails to expressly teach wherein the composition comprises at least 10 wt.% of the hygroscopic material.
The claimed range is very broad and would cover nearly all effective amounts.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 21, Kenji (‘398) teaches wherein the composition is a food condiment (See Abs., p. 3, Example #1.).
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
In response to Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 4/29/2021.) that Uchida (‘341) does not teach a hygroscopic material, it is noted that said arguments are not persuasive as Uchida (‘341) teaches two such materials including hygroscopic 5'-GMP2Na, as discussed above.
In response to Applicant’s arguments (See p. 6+ of Applicant’s Paper filed 4/29/2021.) that Uchida (‘341) does not teach reducing caking, it is noted that said arguments are not persuasive as the claims do not set forth a basis of comparison with which the caking is reduced.  Furthermore, it would have been obvious that Uchida’s (‘341) composition does teach reduced caking as it teaches the same disodium inosine-5’-monophosphate salt as claimed.
The teachings of the amended claims regarding Kenji (‘398) are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	May 2, 2021